DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on November 29, 2018. It is noted, however, that applicant has not filed a certified copy of the DE102018130391.2 application as required by 37 CFR 1.55.

Specification
The abstract is objected to for including a phrase which can be implied. See “The invention relates to” in line 1. See MPEP 608.01(b). Appropriate correction is required.

Claim Objections
	Claims 1 and 18 are objected to under 37 CFR 1.75(i) for failing to separate claim elements by line indentation. Claim 1 is further objected to because at line 1, “Device” should read --A device--. Claim 18 is objected to because at line 1, “System” should read --A system--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,482,264 (Lutgenau).
Regarding claim 1, Lutgenau discloses a device (10; see Figures 1-4) for compensating for tolerances between two components which are to be connected by a connecting screw (see Abstract), the device comprising a base element (22) and a compensating element (28) which can be moved out of the base element, the base element and the compensating element forming a passage for the connecting screw that defines an axial direction, further comprising a coupling means (34) which is designed to couple the device to a carrier element and to guide the device along the carrier element (via slot 46).
Regarding claim 2, Lutgenau discloses the coupling means (34) is formed on the base element (22; see Figure 2).
Regarding claim 3, Lutgenau discloses the coupling means (34) is formed on a retaining element for retaining the base element (22; see Figure 2).
Regarding claim 4, Lutgenau discloses the coupling means (34) has a longitudinal extension which is oriented at least approximately parallel to the axial direction (the coupling means extending in the axial direction from “34” to “42” in Figure 2).
Regarding claim 5, Lutgenau discloses the coupling means (34) comprises a slot (46) which defines at least one undercut (see Figure 4).
Regarding claim 6, Lutgenau discloses the slot (46) is a T-slot, an L-slot, a round slot, a dovetail slot or similar (see Figure 4).
Regarding claim 7, Lutgenau discloses the slot (46) has longitudinal ends and a widening portion on at least one of the longitudinal ends (see Figure 4).
Regarding claim 8, Lutgenau discloses the coupling means (34) comprises an arm (e.g. 36, 42) which defines at least one undercut and extends radially or tangentially away from an outer wall of the base element (22; see Figure 2).
Regarding claim 9, Lutgenau discloses the coupling means (34) comprises an arm (36, 42) which defines at least one undercut and extends radially or tangentially away from an outer wall of the retaining element (see Figures 2 and 4).
Regarding claim 10, Lutgenau discloses the coupling means (34) has a tapering portion on at least one of the longitudinal ends thereof (the slot 46 including tapers at an upper end thereof in Figure 4).
Regarding claim 11, Lutgenau discloses the arm (36) transitions into at least one angled hook portion at the free end thereof which faces away from the outer wall (see Figure 4).
Regarding claim 12, Lutgenau discloses the coupling means (34) has a cross section that is T-shaped, L-shaped, round (the slot 46 formed in the coupling means being T-shaped; the extensions 36, 42 being L-shaped; the portion 44 being round).
Regarding claim 13, Lutgenau discloses the coupling means (34) has a cross section in the shape of a mushroom or dovetail (see slot 46 in Figure 4).
Regarding claim 14, Lutgenau discloses a guide element (40) is provided on the coupling means (34).
Regarding claim 15, Lutgenau discloses a magnetizable element (see “steel” in column 4, line 32) is provided on the coupling means (34; see Figure 2).
Regarding claim 16, Lutgenau discloses a ferromagnetic element (see “steel” in column 4, line 32) is provided on the coupling means (34; see Figure 2).
Regarding claim 17, Lutgenau discloses the magnetizable element (see “steel” in column 4, line 32) is recessed in the coupling means (34; see Figure 2).
Regarding claim 18, Lutgenau discloses a system (see Figures 1-5B) comprising at least one device (10) for compensating for tolerances between two components which are to be connected by a connecting screw and a carrier element (40) for receiving and guiding the at least one device (see Abstract), the device comprising a base element (22) and a compensating element (28) which can be moved out of the base element, the base element and the compensating element forming a passage for the connecting screw that defines an axial direction, further comprising a coupling means (34) which is designed to couple the device to the carrier element and to guide the device along the carrier element (see Figures 3A and 3B).
Regarding claim 19, Lutgenau discloses the device (10) is movably guided relative to the carrier element (40) by the coupling means (34; see Figures 3A and 3B).
Regarding claim 20, Lutgenau discloses the carrier element (40) is flexible at least in portions and/or is rigid at least in portions.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
August 11, 2021